—Appeal by the defendant from (1) a judgment of the County Court, Orange County (Berry, J.), rendered September 7, 1994, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence under Indictment No. 94-00072, (2) a judgment of the same court, *619rendered January 22, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence under Indictment No. 95-00525, and (3) an amended judgment of the same court, also rendered January 22, 1996, revoking the sentence of probation previously imposed under Indictment No. 94-00072, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the judgments and amended judgment are affirmed.
The defendant abandoned in the County Court his claim that unreasonable delay in filing Indictment No. 94-00072 deprived him of his right to due process of law (see, People v Rodriguez, 50 NY2d 553, 557; People v Lee, 207 AD2d 415; People v Morales, 199 AD2d 284). Therefore, the claim is unpreserved for appellate review. O’Brien, J. P., Thompson, Joy and Goldstein, JJ., concur.